DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claim 22 is withdrawn in view of the newly discovered reference(s) to Risch et al (US# 2003/0090147) and Inoue et al (US# 2013/0333375).  Rejections based on the newly cited reference(s) follow.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risch et al (US# 2003/0090147).
	Risch et al disclose all the limitations of the instant claims including; a control unit actuator assembly 16, for a brake system in a vehicle comprising: a control unit 11/12;  an actuator 8 interconnected with the control unit;  and a sensor system (sensor of figures 12a-b and 14), wherein the sensor system has at least one signal transmission contact segment (105, 113) in or on a carrier body (body having surface 112) of the sensor system for providing sensor signal transmission to the control unit, and wherein the signal transmission contact segment is arc-shaped relative to an axis of the carrier body (figures 12a-b), the axis 109 of the carrier body forming a rotation axis, and the carrier body being 
 	Regarding claim 14, at least two signal transmission contact segments 105 are disposed so as to be angularly offset from each other about the rotation axis of the carrier body of the sensor system.   Figure 12a.
	Regarding claim 15, the at least two signal transmission contact segments 105 extend over altogether 360 degrees in the same manner as segments 17a-8 of the instant invention do. 	Regarding claim 16, a central signal transmission contact segment 113, disposed along the rotation axis, is located in or on the carrier body. 
 	Regarding claim 17, all of the signal transmission contact segments are located in a common plane.  Figure 14.
 	Regarding claim 18, the carrier body of the sensor system is formed as a carrier sleeve, and the rotation axis is formed by the longitudinal axis of the carrier sleeve 109.   

    PNG
    media_image1.png
    288
    606
    media_image1.png
    Greyscale

	Regarding claim 19, the carrier body of the sensor system is mountable on the housing of the actuator in different angular positions.  Note the rotational tolerance discussed in [0057].

	Regarding claim 24, at least two signal transmission contact segments 105 are disposed so as to be angularly offset from each other about the rotation axis of the carrier body of the sensor system, and wherein a central signal transmission contact segment 113, disposed along the rotation axis, is located in or on the carrier body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US# 5070728) in view of GB 2191542.
	Kubota et al disclose an assembly including; a control unit actuator assembly, for a brake system in a vehicle (note throttle sensing is often used for braking functions such as traction control or vehicle dynamic stability), comprising: a control unit 1;  an actuator (accelerator pedal) interconnected with the control unit;  and a sensor system, wherein the sensor system has at least one signal transmission contact segment 9 in or on a carrier body 8 and/or 12 of the sensor system for providing sensor signal transmission to the control unit, and wherein the signal transmission contact segment is arc-shaped relative to an axis of the carrier body (figure 3), the axis of the carrier body forming a rotation axis, and the carrier body being attachable to a component of the assembly in different angular positions about 
 	Regarding claim 14, at least two signal transmission contact segments 9 are disposed so as to be angularly offset from each other about the rotation axis of the carrier body of the sensor system.   Figure 3.
	Regarding claim 15, the at least two signal transmission contact segments 9 extend over altogether 360 degrees.   Note four contacts 9 are shown, each extending for more than 90 degrees, yielding an overall extent of over 360 degrees.
 	Regarding claim 16, a central signal transmission contact segment, (inner most contact 9) disposed along the rotation axis, is located in or on the carrier body. 
 	Regarding claim 17, all of the signal transmission contact segments 9 are located in a common plane.  Figures 3 and 5.
 	Regarding claim 18, the carrier body of the sensor system is formed as a carrier sleeve (note 12 has a sleeve like structure where board 8 is received, and the rotation axis is formed by the longitudinal axis of the carrier sleeve (Figures 4-5). 
	Regarding claim 19, the carrier body 12 of the sensor system is mountable on the housing of the actuator in different angular positions.  Note C1/C2 in figure 4.
 	Regarding claim 20, the carrier body 12 of the sensor system is rotatably inserted into a recess in the housing of the actuator.  Figures 4-5.
.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US# 5070728) and GB 2191542, as applied to claim 13 above, in further view of Ingraham (US# 5137338).
	Kubota et al, as applied to claim 13 above, disclose all the limitations of the instant claim with exception to the rotation axis of the carrier body of the sensor system extending parallel to the transverse axis of the vehicle.  Kubota et al does show the rotation axis of the carrier body and the rotational axis of the valve spindle 3 coinciding.  Ingraham discloses a vehicle arrangement and further teaches a valve/valve spindle 306/376 having an axis parallel to the transverse axis of the vehicle.  Figure 1.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to orient the throttle body of Kubota et al such as demonstrated by Ingraham, to simple connection between the pedal and valve.  In orienting the spindle of Kubota et al parallel to the transverse axis, the carrier rotational axis would also be parallel.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risch et al (US# 2003/0090147) in view of Inoue et al (US# 2013/0333375).
	Regarding claim 21, Risch et al disclose all the limitations of the instant claims with exception to the rotation axis of the carrier body of the sensor system extending parallel to the transverse axis of the vehicle.  Risch shows the rotation axis perpendicular to the block 12 and motor 8.  Inoue et al discloses a vehicle arrangement and further teaches a modulator assembly 18 mounted in such a way that the motor and a direction perpendicular to the block extends parallel to the transvers axis of the vehicle.  
	Regarding claim 22, Risch et al disclose all the limitations of the instant claim with exception to a brake fluid reservoir is on a housing of the actuator.  Inoue et al disclose a similar modulator assembly and further teach brake fluid reservoirs 132 mounted on a housing of an actuator 18.  Figures 2-3.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide reservoirs on the housing (housing of 12 and/or 8), as taught by Inoue et al to store fluid thereby facilitating pressure reductions during stability control.

Response to Arguments
Applicant's arguments filed 9/01/2013 have been fully considered but they are not persuasive.
The last office action indicated claim 22 as allowable.  This indication has been withdrawn in light of the newly found references to Risch and Inoue as set forth above.  While the last office action indicated claim 22 as both rejected under art and potentially allowable, it is noted that the rejection of claim 22 over Kubota and GB ‘542 included the claim language of claim 23 and should have listed claim 23 in the rejection heading.  Applicant has not provided any specific arguments with regards to the prior art rejections.  It is maintained that the rejections are proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK